Exhibit 10.22

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Employment Agreement” or “Agreement”) is made
and entered into as of the 1st day of September 2012 (the “Execution Date”), by
and between Consorteum Holdings Inc., a Nevada corporation (the “Company”), and
Craig Fielding, an individual (“Executive”). N-Viro

 

W I T N E S S E T H:

 

WHEREAS, the Company owns, operates and licenses and solutions in the payment
services industry, together with all other activities of the Company, as
conducted at or prior to the termination of this Employment Agreement, and any
future activities reasonably related thereto that are contemplated by the
Company at the termination of this Employment Agreement identified in writing by
the Company to Executive at the date of such termination, are hereinafter
collectively referred to as the “Business Activities”);

 

WHEREAS, the Company and Executive have agreed that Executive shall perform the
duties of Chief Operating Officer of the company, subject to the terms and
conditions set forth in this Employment Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

 

Section 1. Employment. During the Employment Period (as hereinafter defined),
the Company shall employ Executive, and Executive shall accept employment with
the Company, all upon the terms and subject to the conditions set forth in this
Employment Agreement.

 

Section 2. Capacity and Duties. Executive shall be employed in the capacity of
Chief Executive Officer of the Company and shall have such other duties,
responsibilities and authorities as are assigned to him by the Board of
Directors of the Company (the “Board”). Subject to the control and general
directions of the Board and except as otherwise herein provided, Executive shall
devote all necessary business time, best efforts and attention to promote and
advance the business of the Company and its subsidiaries and affiliates and to
perform diligently and faithfully all the duties, responsibilities and
obligations of Executive to be performed by him under this Employment Agreement.
Executive's duties shall include the ongoing management and oversight of the
general business affairs and operations of the Company and its subsidiaries and
affiliates and shall include, but not be limited to, routine operations, matters
relating to research and development, technical direction, national and
international sales and/or licensing, national policy and governmental
regulations, legal matters, and industry relations including those relating to
water and the environment. It is expressly understood that Executive also is
and/or may become engaged in other limited business activities not involving the
Company. Any such independent activity shall be disclosed to the Audit Committee
of the Company’s Board in advance, and any such other business activities shall
not unreasonably interfere with Executive's performance of his obligations under
this Employment Agreement.

 

1

 



 

Section 3. Term of Employment. The term of employment of Executive by the
Company pursuant to this Employment Agreement, which supersedes any prior
agreement between Company and Executive, shall be for the period (the
"Employment Period") commencing on September 1, 2012 (the “Commencement Date”)
and ending on December 31, 2016 or later date that Executive's employment is
extended in accordance with the provisions of this Employment Agreement (the
“Termination Date”). So long as Executive is in full compliance with all of the
terms and conditions of this Employment Agreement, Executive is not in default
under or in breach of any of the covenants, agreements, representations or
warranties set forth in this Employment Agreement and neither Executive nor the
Company has delivered a Notice of Termination (as hereinafter defined) to the
other at least ninety (90) days prior to expiration of the then-current
Employment Period that the Employment Period shall not be extended, then this
Employment Agreement and the Employment Period shall automatically be extended
for additional successive one (1) year periods.

 

Section 4. Place of Employment. Executive's principal place of work shall be
deemed to be at the principal offices of the Company in the Toronto, Ontario,
area or such other locations as may be reasonably designated by the Board or
assigned by management; provided, however, that the Board may not require that
Executive permanently relocate to a place that is more than 100 miles from
Toronto measured as the radius in any direction from the Toronto center. The
Company and Executive acknowledge that Executive's principal place of work is
consistent with the extensive national and international business travel which
may be required of Executive in connection with the performance of his duties,
responsibilities and authorities under this Agreement.

 

Section 5. Compensation. During the Employment Period, subject to all the terms
and conditions of this Employment Agreement and, except as otherwise provided in
Sections 9 or 10, as the case may be, as compensation for all services to be
rendered by Executive under this Employment Agreement, the Company shall pay to
or provide Executive with the following:

 

5.01 Base Salary. The Company shall pay to Executive a base annual salary (the
“Base Salary”) at the rate of at least Two Hundred Forty Thousand Dollars
($240,000) per year, payable at such intervals (at least monthly) as salaries
are paid generally to other executive officers of the Company. At least once
each year on or before each January 1 during the Employment Period, Executive's
Base Salary shall be reviewed by the Board and, at the discretion of the Board,
may be increased to an amount determined in good faith based upon a complete
review of Executive's performance under this Employment Agreement during the
prior year and the growth and profitability of the Company and Executive’s
contributions thereto, which review shall be communicated in writing to
Executive.

 

5.02 Cash Bonus. At the sole and exclusive discretion of the Board, the Company
agrees to pay to Executive an quarterly cash bonus (the “Cash Bonus”) per
quarter in good faith by the Board based upon a complete review of Executive's
performance under this Employment Agreement during the current calendar year and
the growth and profitability of the Company and Executive's contribution
thereto. Any Cash Bonus payable to Executive pursuant to this Section 5.02 shall
be payable, if at all, on or before January 31, of each year during the
Employment Period immediately following the prior calendar year then ended,
based upon Executive’s performance for the immediate prior calendar year.

 

5.03 Stock Option Grant. The Company hereby grants to the Executive ten-year
stock options to purchase 5 million (5,000,000) shares of its common stock which
shall vest in equal installments on the Execution Date and on each successive
anniversary of this Employment Agreement; provided, however, that all remaining
options shall vest immediately upon the termination with cause of this
Employment Agreement by Executive under Section 10A hereof. The exercise price
of these options shall be the “fair market value” as defined in the Company’s
2012 Plan, and are intended to be Incentive Stock Options or “ISOs” as further
defined by the Company 2012 Plan. Such options are being granted under, and are
otherwise subject to the terms and conditions of the Company’s 2012 Stock Option
Plan as amended (the “Company 2012 Plan”). The Executive acknowledges that the
Company has delivered a copy of the Company 2012 Plan to him. In addition, the
Company shall issue 3 million shares of its Series A Preferred Stock, par value
$0.001 and 2 million shares of its Series B Preferred Stock, par value $0.001 to
Executive as part of his signing bonus.

 



2

 

 

 

5.04 Accrued Pension the company shall provide a retroactive pension and
compensation retirement plan for the executive. The executive shall have vested
1 year of accrued time on the date of the execution of this contract. The
company further agrees to pay into the pension fund all deficiencies in interest
and principal payments so as to bring executive current over the vesting period.

 

5.05 Incentive Compensation: The Company shall pay Executive, during the Term of
this Agreement, an annual performance/incentive bonus which shall be calculated
as follows:

 



Fiscal Year   Revenue Bonus $0 – 2,000,000 Five Percent (5%) of Base Salary
$2,000,001 to $5,000,000   Fifteen Percent (15%) of Base Salary $5,000,001 to
$10,000,000 Thirty Percent (30%) of Base Salary In excess of $10,000,001 Fifty
Percent (50%) of Base Salary Sale of Company Two Percent of the Purchase Price
Capital Raised Three Percent of all Capital Raised



 

5.06 Benefits. In addition to the foregoing, the Executive shall be entitled to
the following benefits during the term of this Agreement:

 

(i)Executive shall be entitled to (A) 21 vacation days per calendar year, as
well as sick days and paid holidays not to exceed an additional ten (10) days
per year, all of which will be determined to the extent possible by agreement
with the Company; (B) non-contributory health insurance for himself and his
spouse and dependent children that will provide coverage for major medical,
hospitalization expenses and dental subject to a co-payment; (C) such other
benefits as may be adopted from time to time by the management of the Company.

 

5.07 Working Facilities and Expenses. Executive shall be furnished with an
office at the principal executive offices of the Company, or at such other
location as agreed to by Employee and the Company, and other working facilities
and secretarial and other assistance suitable to his position and reasonably
required for the performance of his duties hereunder The Company hereby agrees
to advance expenses to Employee, subject to the provisions of this Section all
of the costs of Employee’s maintaining an office and residence in Toronto, which
costs are currently estimated to be approximately $5,000 per month. The Company
shall promptly advance the Employee for all of Employee’s reasonable expenses
incurred while employed, and performing his duties under and in accordance with
the terms and conditions of this Agreement, subject to Employee’s full and
appropriate documentation, including, without limitation, receipts for all such
expenses in the manner required pursuant to Company’s policies arid procedures
and the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
regulations as are in effect from time to time.



3

 

 

 

5.08 Insurance. The Company may secure in its own name or otherwise, and at its
own expense, life, disability, and other insurance covering Employee or Employee
and others, and Employee shall not have any right, title or interest in or to
such insurance other than as expressly provided herein. Employee agrees to
assist the Company in procuring such insurance by submitting to the usual and
customary medical and other examinations to be conducted by such physicians(s)
as the Company or such insurance company may designate and by signing such
applications and other written instruments as may be required by any insurance
company to which application is made for such insurance.

 

Section 6 . Policies. Executive shall institute and comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all executive officers of the Company.

 

Section 7. Review of Performance. The Board shall periodically review and
evaluate the performance of Executive under this Employment Agreement with
Executive.

 

Section 8. Expenses. The Company shall reimburse Executive for all reasonable,
ordinary and necessary expenses (including, but not limited to, automobile and
other business travel and customer entertainment expenses) incurred by him in
connection with his employment hereunder; provided, however, Executive shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of Section 274 of the Internal
Revenue Code of 1986, as amended (the “Code”), as a condition precedent to such
reimbursement. Executive will also follow all established guidelines relating to
reimbursement of expenses as may be promulgated by the Board.

 

Section 9. Termination with Cause by the Company. This Employment Agreement may
be terminated with Cause (as hereinafter defined) by the Company provided that
the Company shall (i) give Executive the Notice of Termination and (ii) pay
Executive his annual base salary through the Termination Date at the rate in
effect at the time the Notice of Termination is given plus any bonus or
incentive compensation which have been earned or have become payable pursuant to
the terms of this Employment Agreement or any compensation or benefit plan as of
the Termination Date, but which have not yet been paid. In addition, Executive
shall have the right to exercise all options that have vested through and
including the Termination Date.

 

Section 10. Termination without Cause by the Company or by Executive. This
Employment Agreement may be terminated by (i) the Company by reason of the death
or Disability (as hereinafter defined) of Executive, (ii) the Company by giving
Executive the Notice of Termination, (iii)  Executive after giving the Company
the Notice of Termination at least thirty (30) days prior to such termination.
In the event of termination of this Employment Agreement under this Section 10,
the Company shall pay Executive his Base Salary through the Termination Date at
the rate in effect at the time the Notice of Termination is given plus any bonus
or incentive compensation which are due or have become payable pursuant to the
terms of this Employment Agreement or any compensation or benefit plan as of the
Termination Date, but which have not yet been paid. In addition, Executive shall
have the right to exercise all options that have vested through and including
the Termination Date. In the event of termination of this Employment Agreement
under this Section 10 by the Company (other than by reason of the death or
Disability of Executive) and such termination is on or prior to the Termination
Date that would be in effect if such employment had not been terminated under
this Section 10, the Company shall pay to Executive, in addition to the other
benefits specifically provided for in this Section, his Base Salary for the
period between the Termination Date and the natural expiration of this
Employment Agreement or the expiration of any extension period thereof in effect
as of the Termination Date. In addition, Executive shall have the right to
exercise all options that have vested through and including the Termination
Date. This Section 10 shall not be interpreted so as to limit any benefits to
which Executive, as a terminated Executive of the Company, or his family may be
entitled under the Company's life insurance, medical, hospitalization or
disability plans following the Termination Date or under applicable law.

 



4

 

 

Section 10A. Termination with Cause by Executive. Executive may elect, by
written Notice of Termination to the Company, said Notice to be effective
immediately upon receipt by the Company, to terminate his employment hereunder
if:

 

(1) The Company sells all or substantially all of its assets;

 

(2) The Company merges or consolidates with, or undergoes a share exchange or
other form of recapitalization with another business entity in a transaction
immediately following which the holders of all of the outstanding shares of the
voting capital stock of the Company own less than a majority of the outstanding
shares of the voting capital stock of the resulting entity (whether or not the
resulting entity is the Company);

 

(3) More than Fifty (50%) percent of the outstanding shares of the voting
capital stock of the Company are acquired by a person or group (as such terms
are used in Section 13(d) of the Securities Exchange Act of 1934, as amended),
which person or group includes neither Executive nor the holders of the majority
of the outstanding shares of the voting capital stock of the Company on the date
hereof;

 

(4) The Company assigns to Executive duties which would require him, as a
practical matter, to permanently relocate to a place that is more than 100 miles
from Atlanta measured as the radius in any direction from the Atlanta center ;

 

(5) The Company shall have engaged in a material breach of this Agreement which
for this purpose is defined as the occurrence of one or more of the following
events without Executive’s prior written consent:

(i) Executive is otherwise removed from the position(s) provided for in this
Agreement, for any reason other than the legal termination of his employment;

(ii) Executive is assigned any duties or responsibilities that are inconsistent,
in any significant respect, with the scope of duties and responsibilities
associated with Executive’s position;

(iii) Executive suffers a reduction in the authority, duties or responsibilities
associated with his position, on the basis of which he makes a determination in
good faith that he can no longer carry out such position in the manner
contemplated at the time this Agreement was entered into;

(iv) Executive’s Base Salary is decreased by the Company, or his benefits or
opportunities under any Executive benefit or incentive plan or program of the
Company or any other material benefit specifically promised to Executive herein
is or are materially reduced unless such benefit, plan, or program (but
excluding Annual Base Salary) is reduced or eliminated for all eligible
Executives of the Company on an equal basis;

(v) the Company fails to pay Executive any payments under any bonus or incentive
plans when such payments are due or issue shares to Executive upon his exercise
of his options under the 2012 Plan;

 



5

 

 

(vi) the Company fails to reimburse Executive for business expenses in
accordance with the Company’s policies, procedures or practices;

(vii) the Company fails to agree to or actually indemnify Executive for his
actions and/or inactions, as either an Executive, director or officer of the
Company, to the fullest extent permitted by applicable law;

(viii) the Company fails to obtain a written agreement satisfactory to the
Executive from any successor or assignee of the Company to assume and perform
this Agreement;

(ix) the Company’s breach or failure to perform any of the indemnification
obligations described in Section 13 of this Agreement including the failure to
reimburse Executive promptly for his expenses and the failure to maintain
directors’ and officers’ liability insurance; or

(x) the Company purports to terminate the Executive’s employment for cause and
such purported termination of employment is not effected in accordance with the
procedures required by this Agreement, and for purposes of this Agreement, such
purported termination of employment shall be invalid and of no force and effect.

 

(6) If Executive elects to terminate his employment hereunder pursuant to this
Section 10A, (1) the Company shall continue to pay to Executive his base salary
as provided in Section 5.01 hereof through the end of the Term or any extensions
thereof; (2) the Company shall pay to Executive the Bonus specified in Section
5.02 hereof; (3) the Company shall continue to provide to Executive through the
end of the Term the benefits provided at the Execution Date of this Employment
Agreement as amended or supplemented by the Board through the date of
termination ; and (4) all of the options granted to Executive under Section 5.03
hereof to purchase shares of the common stock of the Company shall vest
immediately.

 

(7) No Mitigation. In the event of the termination of this Employment Agreement
by Executive as a result of a material breach by the Company of any of its
obligations hereunder, or in the event of the termination of Executive’s
employment by the Company in breach of this Employment Agreement, Executive
shall not be required to seek other employment in order to mitigate his damages
hereunder.

 

Section 11. Definitions. In addition to the words and terms elsewhere defined in
this Employment Agreement, certain capitalized words and terms used in this
Employment Agreement shall have the meanings given to them by the definitions
and descriptions in this Section 11 unless the context or use indicates another
or different meaning or intent, and such definition shall be equally applicable
to both the singular and plural forms of any of the capitalized words and terms
herein defined. The following words and terms are defined terms under this
Employment Agreement:

 

11.01 “ Disability” shall mean a physical or mental illness which, in the
judgment of the Company after consultation with the licensed physician attending
Executive, impairs Executive’s ability to substantially perform his duties under
this Employment Agreement as an Executive with or without reasonable
accommodation and as a result of which he shall have been absent from his duties
with the Company on a full-time basis for three (3) consecutive months.

 



6

 

 

 

11.02 A termination with “Cause” shall mean a termination of this Employment
Agreement by reason of (a) a good faith determination by the Board that
Executive (i) failed to substantially perform his duties with the Company (other
than a failure resulting from his incapacity due to physical or mental illness)
after a written demand for substantial performance has been delivered to him by
the Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties and Executive has failed
to substantially perform as requested within a reasonable time, (ii) has engaged
in conduct the consequences of which are materially adverse to the Company,
monetarily or otherwise, (iii) is found guilty of fraud, dishonesty or other
acts of gross misconduct or misfeasance in the performance of his duties under
this Employment Agreement by a court of competent jurisdiction whose decision is
final and non-appealable (provided, however, that Executive's Base Salary shall
continue to be paid until such decision is final and non-appealable), (iv) is
found to be under the influence of illegal drugs or other similar substance
while performing his duties under this Employment Agreement or (v) is convicted
of a felony (provided, however, that Executive's Base Salary shall continue to
be paid until such conviction is final and non-appealable). No act, or failure
to act, on Executive's part shall be grounds for termination with Cause unless
he has acted or failed to act with an absence of good faith or without a
reasonable belief that his action or failure to act was in or at least not
opposed to the best interests of the Company. Not less than ten (10) business
days before the Board’s consideration and adoption of a resolution determining
that Executive engaged in conduct specified in the first sentence of this
Section 11.02, Executive may, by written notice to the Board, cause the matter
of the termination of his employment by the Company to be discussed at the next
regularly scheduled meeting of the Board or at a special meeting of the Board.
The Board shall give Executive sufficient written notice of its intention to
schedule a meeting to discuss such termination so as to permit Executive time to
prepare for said meeting. Executive shall be entitled to be present and to be
represented by counsel at such meeting which shall be conducted according to a
procedure deemed equitable by a majority of the directors present. If, at the
conclusion of such meeting, it shall be determined by a majority of the entire
membership of the Board (exclusive of Executive) that Executive engaged in
conduct specified in the first sentence of Section 11.02, then the Board shall
deliver the resolution specified in the next succeeding sentence.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated with Cause unless there shall have been delivered to him a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (exclusive of Executive) at a meeting of the
Board called at least in part for that purpose finding that in the good faith
opinion of the Board, Executive engaged in conduct in the manner or of the type
set forth above in the first sentence of this Section 11.02 and specifying the
particulars thereof in detail.

 

11.03 Notice of Termination. “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Employment
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated; provided, however, no such
purported termination shall be effective without such Notice of Termination;
provided further, however, any purported termination by the Company or by
Executive shall be communicated by a Notice of Termination to the other party
hereto in accordance with Section 3 of this Employment Agreement.

 

Section 12. Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by
Executive as a result of a contest or dispute over Executive's termination of
employment if such contest or dispute is resolved in Executive's favor.

 



7

 

 

Section 13. Indemnification. (a) In addition to any rights of Executive under
the Company’s certificate of incorporation and by-laws, any agreement, or any
applicable State law, the Company hereby agrees to hold harmless and indemnify
Executive:

 

(i) Against any and all expenses (including attorney’s fees and costs),
judgments, fines and amounts paid in settlement actually and reasonable incurred
by Executive in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the name of Company) to which Executive is, was or
at any time becomes a party, or is threatened to be made a party, by reason of
the fact that Executive is, was or at any time becomes a director, officer,
Executive, consultant, or agent of the Company, or is or was serving or at any
time serves at the request of the Company as a Director, officer, Executive,
consultant, partner, trustee or agent regardless of his subsequent title or
position at another corporation, partnership, joint venture, trust or other
enterprise;

(ii) Otherwise to the fullest extent as may be provided to Executive by the
Company under the by-laws of the Company and Nevada General Corporation Law
(“GCL”).

 

(b) No indemnity pursuant to this Section 13 shall be paid by Company:

(i) In respect to remuneration paid to Executive if it shall be determined by a
final judgment or other final adjudication which is non appealable that such
remuneration was in violation of law;

(ii) On account of conduct which is finally adjudged and non-appealable to have
been willful misconduct by Executive; and

(iii) If a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification to Executive is not lawful, and such
decision is non-appealable.

 

(c) All agreements and obligations of the Company contained herein shall
continue during the period Executive is a director, Executive, officer,
consultant or agent of Company (or is or was serving at the request of the
Company as a director, officer, Executive, partner, consultant or agent of
another corporation, partnership, joint venture, trust or other enterprise) and
shall continue thereafter so long as Executive shall be subject to any possible
claim or threatened, pending or completed action, suit or proceeding, whether
civil, criminal, or investigative, by reason of the fact that Executive was an
officer or director of Company or serving in any other capacity referred to
herein.

 

(d) The Company shall not be liable to indemnify Executive under this Employment
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner, which would impose any penalty or limitation on Executive without
Executive’s written consent or contain as part of the settlement any statement,
description or assertion of wrongdoing by Executive. Neither the Company nor
Executive will unreasonably withhold their consent to any proposed settlement.

 

(e) The Company will pay all Executive fees, costs and expenses incurred under,
or related to, Executive’s indemnification under this Section 13, including all
legal and accounting bills, immediately upon the presentment of bills for such
expenses. Executive agrees that Executive will reimburse Company for all
reasonable expenses paid by Company in defending any civil or criminal action,
suit or proceeding against Executive in the event and only to the extent that it
shall be ultimately determined without right of further appeal that Executive is
not entitled to be indemnified by Company for such expenses. This Employment
Agreement shall not affect any rights of Executive against Company, any insurer,
or any other person to seek indemnification or contribution.

 

(f) If Company fails to pay any expenses (including without limiting the
generality of the foregoing, legal fees and expenses incurred in defending any
action, suit or proceeding), Executive shall be entitled to institute suit
against Company to compel such payment and Company shall pay Executive all costs
and legal fees incurred in enforcing such right to prompt payment.



8

 

 

 

(g) To the extent allowable under Nevada law, the burden of proof with respect
to any proceeding or determination with respect to Executive’s entitlement to
indemnification under this Employment Agreement shall be on Company.

 

(h) If any provision of this Section 13 shall be determined as conflicting with
any provision of (1) Company’s certificate of incorporation and by-laws, (2)
Nevada law, or (3) the provisions of any other agreement between the parties as
to indemnification, and such other document or law would provide Executive with
greater rights to benefits of indemnification, then such other document or law
shall prevail; it being the intention of the parties hereto to provide maximum
indemnification to Executive. Otherwise, unless prohibited by law, any document
or law which affords Executive with greater rights of indemnification by Company
than do the provisions of this Employment Agreement shall have superiority over
the provisions of this Employment Agreement.

 

(i) In support of its obligations hereunder, the Company agrees to maintain a
director’s and officer’s liability and other insurance policies covering the
Executive and further agrees that these policies shall be maintained both during
and after the end of the Term of employment so as to provide as broad and as
complete coverage as is reasonably available in relation both to the Executive’s
position during the Term of Employment and to any claims arising thereafter but
related to said Term of Employment.

 

Section 14. Notices. For the purposes of this Employment Agreement, notices and
all other communications provided for in the Employment Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, or by
expedited (overnight) courier with established national reputation, shipping
prepaid or billed to sender, in either case addressed to the respective
addresses last given by each party to the other (provided that all notices to
the Company shall be directed to the attention of the Board with a copy to the
Secretary of the Company) or to such other address as either party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, on the third business day after the mailing thereof, or on the second
day after deposit thereof with an expedited courier service, except that notice
of change of address shall be effective only upon receipt.

 

Section 15. Life Insurance. The Company may, at any time after the execution of
this Employment Agreement, apply for and procure as owner and for its own
benefit, life insurance on Executive, in such amounts and in such form or forms
as the Company may determine. Executive shall, at the request of the Company,
submit to such medical examinations, supply such information, and execute such
documents as may be required by the insurance company or companies to whom the
Company has applied for such insurance. Executive hereby represents that to his
knowledge he is in good physical and mental condition and is not under the
influence of illegal drugs or similar substance.

 

Section 16. Proprietary Information and Inventions. Executive understands and
acknowledges that:

 

16.01 Trust. Executive’s employment creates a relationship of confidence and
trust between Executive and the Company with respect to certain information
applicable to the business of the Company and its subsidiaries and affiliates
(collectively, the “Group”) or applicable to the business of any licensee,
vendor or customer of any of the Group, which may be made known to Executive by
the Group or by any licensee, vendor or customer of any of the Group or learned
by Executive during the Employment Period.



9

 

 

 

16.02 Proprietary Information. The Group possesses and will continue to possess
information that has been created, discovered, or developed by, or otherwise
become known to, the Group (including, without limitation, information created,
discovered, developed or made known to by Executive during the period of or
arising out of his employment by the Company) or in which property rights have
been or may be assigned or otherwise conveyed to the Group, which information
has commercial value in the business in which the Group is engaged and is
treated by the Group as confidential. Except as otherwise herein provided, all
such information is hereinafter called “Proprietary Information”, which term, as
used herein, shall also include, but shall not be limited to, data, functional
specifications, computer programs, know-how, research, patents, inventions,
discoveries, processes, procedures, formulae, technology, improvements,
developments, designs, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, prices, costs,
and customer, supplier and potential acquisition candidates lists.
Notwithstanding anything contained in this Employment Agreement to the contrary,
the term “Proprietary Information” shall not include (i) information which is in
the public domain, (ii) information which is published or otherwise becomes part
of the public domain through no fault of Executive, (iii) information which
Executive can demonstrate was in Executive’s possession at the time of
disclosure and was not acquired by Executive directly or indirectly from any of
the Group on a confidential basis, (iv) information which becomes available to
Executive on a non-confidential basis from a source other than any of the Group
and which source, to the best of Executive’s knowledge, did not acquire the
information on a confidential basis, or (v) information required to be disclosed
by any federal or state law, rule or regulation or by any applicable judgment,
order or decree or any court or governmental body or agency having jurisdiction
in the premises.

 

All Proprietary Information shall be the sole property of the Group and their
respective assigns. Executive assigns to the Company any rights Executive may
have or acquire in such Proprietary Information. At all times, both during
Executive's employment by the Company and after its termination, Executive shall
keep in strictest confidence and trust all Proprietary Information, and
Executive shall not use or disclose any Proprietary Information without the
written consent of the Group, except as may be necessary in the ordinary course
of performing Executive's duties as an Executive of the Company. Notwithstanding
the foregoing, Executive agrees that all Proprietary Information shall be kept
in confidence by Executive for a period of at least three (3) years after the
Termination Date of this Employment Agreement.

 

Section 17. Inventions. Any and all inventions, conceptions, processes,
discoveries, improvements, patent rights, letter patents, programs, copyrights,
trademarks, trade names and applications therefore relating to technology used
by the Company to treat and recycle wastewater sludge and other bio-organic
wastes, utilizing certain alkaline and mineral by-products produced by cement,
lime, electric utilities and other industries, in the United States and other
countries, and any and all rights and interest in, to and under the same, that
are conceived, made, acquired, or possessed by Executive, alone or with other
Executives, during the term of this Employment Agreement shall become the
exclusive property of the Company and shall at all times and for all purposes be
regarded as acquired and held by Executive in a fiduciary capacity for the sole
benefit of the Company, and the Executive hereby assigns and agrees to assign
the same to the Company without further compensation. Executive agrees that,
upon request, he will promptly make all disclosures, execute all applications,
assignments or other instruments and perform all acts whatsoever necessary or
desired by the Company to vest and confirm in it, its successors, assigns and
nominees, fully and completely, all rights and interests created or contemplated
by this Section.

 



10

 

 

Section 18. Surrender of Documents. Executive shall, at the request of the
Company, promptly surrender to the Company or its nominee any Proprietary
Information or document, memorandum, record, letter or other paper in his
possession or under his control relating to the operation, business or affairs
of the Group.

 

Section 19. Prior Employment Agreements. Executive represents and warrants that
Executive's performance of all the terms of this Employment Agreement and as an
Executive of the Company does not, and will not, breach any agreement to keep in
confidence proprietary information acquired by Executive in confidence or in
trust prior to Executive’s employment by the Company. Executive has not entered
into, and shall not enter into, any agreement, either written or oral, which is
in conflict with this Employment Agreement or which would be violated by
Executive entering into, or carrying out his obligations under, this Employment
Agreement.

 

Section 20. Restrictive Covenant. Except as provided herein and/or as agreed by
the Board of the Company, Executive acknowledges and recognizes Executive’s
possession of Proprietary Information and the highly competitive nature of the
business of the Group and, accordingly, agrees that in consideration of the
covenants and conditions contained herein Executive shall not, during the
Employment Period, (i) directly or indirectly engage in any new Business
Activities that do not involve the Company that relate to the treatment of
mobile gaming, whether such engagement shall be as an employer, officer,
director, owner, Executive, consultant, stockholder, partner or other
participant, (ii) assist others in engaging in any Business Activities in the
manner described in the foregoing clause (i), or (iii) induce Executives of the
Company to terminate their employment with the Company or engage in any Business
Activities in the world. Executive shall not for a period of one (1) year
following the termination of this Agreement, for any customer and/or active
potential customer of the Company that was such a customer or potential customer
as of the date of termination, attempt to contact or solicit said customer or
potential customer to provide like services and/or performance as had been or
was proposed to be provided by the Company.

 

Section 21. Remedies. The parties hereto acknowledge and agree that the a remedy
at law for a breach or a threatened breach of the provisions of Sections 16, 17,
18 and 20 herein would be inadequate, and in recognition of this fact, in the
event of a breach or threatened breach of any of such provisions, it is agreed
that the parties shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without posting bond
or other security. No remedy herein conferred is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given hereunder now or hereinafter existing at law
or in equity or by statute or otherwise.

 

Section 22. Successive Employment Notice. In the event this Employment Agreement
is terminated by Executive pursuant to Section 10, within five (5) business days
after the Termination Date, Executive shall provide notice to the Company of
Executive’s next intended employment. If such employment is not known by
Executive at such date, Executive shall notify the Company immediately upon
determination of such information. Executive shall continue to provide the
Company with notice of Executive’s place and nature of employment and any change
in place or nature of employment during the period ending one (1) year after the
Termination Date.

 

Section 23. Successors. This Employment Agreement shall be binding on the
Company and any successor to any of its businesses or assets. Without limiting
the effect of the prior sentence, the Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Employment Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The Company’s
failure to obtain said assumption shall be a breach of this Employment Agreement
under Section 10A hereof. As used in this Employment Agreement, "Company" shall
mean the Company as hereinbefore defined and any successor or assign to its
business and/or assets as aforesaid which assumes and agrees to perform this
Employment Agreement or which is otherwise obligated under this Agreement by the
first sentence of this Section 23, by operation of law or otherwise.

 



11

 

 

Section 24. Binding Effect. This Employment Agreement shall inure to the benefit
of and be enforceable by Executive's personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Employment
Agreement to Executive's estate.

 

Section 25. Modification and Waiver. No provision of this Employment Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by Executive and such officer as
may be specifically designated by the Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Employment Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

Section 26. Headings. Headings used in this Employment Agreement are for
convenience only and shall not be used to interpret or construe its provisions.

 

Section 27. Waiver of Breach. The waiver of either the Company or Executive of a
breach of any provision of this Employment Agreement shall not operate or be
construed as a waiver of any subsequent breach by either the Company or
Executive. Any such waiver must be in writing signed by the party against whom
the waiver is sought to be enforced or asserted.

 

Section 28. Amendments. No amendments or variations of the terms and conditions
of this Employment Agreement shall be valid unless the same is in writing and
signed by all of the parties hereto.

 

Section 29. Severability. The invalidity or unenforceability of any provision of
this Employment Agreement, whether in whole or in part, shall not in any way
affect the validity and/or enforceability of any other provision herein
contained. Any invalid or unenforceable provision shall be deemed severable to
the extent of any such invalidity or unenforceability.

 

Section 30. Governing Law; Arbitration.

 

(a) Governing Law. This Employment Agreement shall be construed and enforced
pursuant to the laws of the State of Nevada.

 

(b) Arbitration. (1) Any unresolved controversy or claim arising out of, in
connection with, under or relating to this Employment Agreement, shall be
submitted to arbitration (the “Arbitration”) before the American Arbitration
Association (“AAA”) using the Commercial Arbitration Rules then in effect. The
Arbitration shall be conducted by one (1) arbitrator mutually agreed upon by the
parties. The arbitration shall take place in Toronto, Ontario. Judgment upon any
award rendered in such arbitration will be binding and may be entered in any
court having jurisdiction thereof. Both parties agree and consent to the
personal jurisdiction of the United States District Court for the Northern
District of Nevada, or the State Courts of the State of Nevada, for all purposes
relating to the arbitration including any equitable relief, and the entry of
judgment upon, and enforcement of, any award.

 



12

 

 

(b)(2) There shall be limited discovery prior to the Arbitration hearing as
follows: (i) exchange of witness lists and copies of documentary evidence and
documents relating to or arising out of the issues to be arbitrated, (ii)
depositions of all party witnesses and (iii) such other depositions as may be
allowed by the arbitrator only upon a showing of good cause. Depositions shall
be conducted in accordance with the Federal Rules of Civil Procedure.

 

(b)(3) A court reporter shall record all hearings, with such record constituting
the official transcript of such proceedings. The arbitrator shall be required to
provide in writing to the parties the basis for the award or order of such
arbitrator. The arbitrator shall have no power and authority to award punitive,
exemplary, incidental and consequential (including without limitation lost
profits) damages in favor of one party against the other party in the
Arbitration. Each party shall bear its own legal costs and expenses in
connection with the Arbitration; provided, however, that the arbitrator shall
make an award of legal fees, and all other costs and expenses of the Arbitration
to the prevailing party as part of any Arbitration award including therein (i)
the filing fees for the Arbitration and (ii) the stenographic costs of
transcription. The arbitrator’s fees shall be divided equally between the
parties.

 

Section 31. Counterparts. This Employment Agreement may be executed in more than
one (1) counterpart and each counterpart shall be considered an original.

 

Section 32. Survival. The provisions of Sections 10, 10A, 12, 13, 16 and 30
herein shall survive termination of this Employment Agreement for any reason.

 

Section 33. Sections. Unless the context requires a different meaning, all
references to "Sections" in this Agreement shall mean the Section of this
Agreement.

 

Section 34. Publicity. Press releases and other publicity materials relating to
the transactions contemplated by this Employment Agreement shall be released by
the parties hereto only after review and with the consent of the other party;
provided, however, that if legal counsel for the Company advises the Company
that disclosure of this Employment Agreement is required under applicable
federal or state securities laws, then the Company shall be permitted to make
such disclosure in the form recommended by such legal counsel without the prior
consent of Executive.

 

IN WITNESS WHEREOF, this Employment Agreement has been duly executed by the
Company and Executive as of the date first above written.

 

 

Consorteum Holdings Inc.

 

By /s/Patrick Shuster

 

Its Chief Operating Officer

 

/s/Craig A. Fielding

Craig Fielding

 



13

 

 

Executive Employment Agreement between

Consorteum Holdings Inc. (the Company)

And Craig Fielding (Executive)

 



Exhibit A

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made this 1st day of September 2012 by and between Consorteum
Holdings Inc., a Nevada corporation, (the "Company") and Craig Fielding (the
"Indemnitee").

 

RECITALS

 

A. The Indemnitee has been requested to serve, or is presently serving, as a
Director and/or an Officer of the Company. The Company desires the Indemnitee to
serve or to continue to serve in such capacity. The Company believes that the
Indemnitee's undertaking or continued undertaking of such responsibilities is
important to the Company and that the protection afforded by this Agreement will
enhance the Indemnitee's ability to discharge such responsibilities under
existing circumstances. The Indemnitee is willing, subject to certain conditions
including without limitation the execution and performance of this Agreement by
the Company and the Company's agreement to provide the Indemnitee at all times
the broadest and most favorable (to Indemnitee) indemnification permitted by
applicable law (whether by legislative action or judicial decision), to serve or
to continue to serve in that capacity.

 

B. In addition to the indemnification to which the Indemnitee is entitled under
the Composite Certificate of Incorporation of the Company (the "Certificate") or
the By-laws, as amended, of the Company (the "By-laws"), the Company has/will
purchased and maintains insurance protecting its officers and directors and
certain other persons (including the Indemnitee) against certain losses arising
out of actual or threatened actions, suits or proceedings to which such persons
may be made or threatened to be made parties ("D&O Insurance").

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises
hereinafter set forth, the reliance of the Indemnitee hereon in continuing to
serve the Company in his present capacity and in undertaking to serve the
Company in any additional capacity or capacities, the Company and the Indemnitee
agree as follows:

 

1. Indemnification - General. The Company shall indemnify and advance Expenses
(as hereinafter defined) to Indemnitee to the fullest extent, and only to the
extent, permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may thereafter from time to time permit. The
rights of Indemnitee provided under the preceding sentence shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement. Although there can be no assurance as to the continuation or renewal
of the D&O Insurance or that any such D&O Insurance will provide coverage for
losses to which the Indemnitee may be exposed, the Company will use commercially
reasonable efforts, taking into consideration availability of D&O Insurance in
the marketplace, to continue D&O Insurance in effect at current levels for the
duration of Indemnitee's service and for six (6) years thereafter.

 



14

 

 

2. Proceedings Other than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the indemnification rights provided in this
Section 2 if, by reason of his Corporate Status (as hereinafter defined), he is,
or is threatened to be made, a party to, or otherwise incurs Expenses in
connection with, any threatened, pending or completed Proceeding (as hereinafter
defined), other than a Proceeding by or in the right of the Company. Pursuant to
this Section 2, Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.

 

3. Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the indemnification rights provided in this Section 3, if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to, or otherwise
incurs Expenses in connection with, any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 3, Indemnitee shall be indemnified against
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding if he acted in good faith and in a manner he reasonably
believed to be in, or not opposed to, the best interests of the Company.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company if applicable
law prohibits such indemnification; provided, however, that, if applicable law
so permits, indemnification against Expenses shall nevertheless be made by the
Company despite such adjudication of liability, if and only to the extent that
the Courts of the State of Nevada, or the court in which such Proceeding shall
have been brought or is pending, shall determine.

 

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
For the purposes of this Section 4 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

5. Contribution. In the event that the indemnity contained in Sections 2, 3 or 4
of this Agreement is unavailable or insufficient to hold Indemnitee harmless in
a Proceeding described therein, then in accordance with the non-exclusivity
provisions of the Nevada Revised Statutes and General Corporation Law and the
Certificate and By-laws, and separate from and in addition to, the indemnity
provided elsewhere herein, the Company shall contribute to Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with such Proceeding or any claim,
issue or matter therein, in such proportion as appropriately reflects the
relative benefits received by, and fault of, the Company on the one hand and
Indemnitee on the other in the acts, transactions or matters to which the
Proceeding relates and other equitable considerations.

 



15

 

 

6. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
determination of Indemnitee's entitlement to indemnification shall be made not
later than 90 days after receipt by the Company of the written request for
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.

 

(b) Indemnitee's entitlement to indemnification under any of Sections 2, 3, 4
and 5 of this Agreement shall be determined in the specific case: (i) by the
Board of Directors by a majority vote of a quorum of the Board consisting of
Disinterested Directors (as hereinafter defined); (ii) by Independent Counsel
(as hereinafter defined), in a written opinion if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs; or (iii) by the
stockholders of the Company. If, with regard to Section 5 of this Agreement,
such a determination is not permitted by law or if a quorum of Disinterested
Directors so directs, such determination shall be made by the proper Court of
the State of Nevada or the court in which the Proceeding giving rise to the
claim for indemnification is brought.

 

(c) In the event that the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 6(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 6(c). The
Independent Counsel shall be selected by the Board of Directors, and the Company
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected. Indemnitee may, within 7 days after receipt of
such written notice of selection shall have been given, deliver to the Company a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of "Independent Counsel" as defined in Section 13 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, the Independent Counsel so
selected shall be disqualified from acting as such. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) of this Agreement, no Independent Counsel shall have been selected,
or if selected shall have been objected to, in accordance with this Section
6(c), either the Company or Indemnitee may petition the Court of the State of
Nevada for the appointment as Independent Counsel of a person selected by such
court or by such other person as such court shall designate, and the person so
appointed shall act as Independent Counsel under Section 6(b) of this Agreement,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.

 



16

 

 

7. Advancement of Expenses. The Company shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
20 days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Indemnitee shall, and hereby
undertakes to, repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses.

 

8. Presumptions and Effect of Certain Proceedings. The termination of any
proceeding described in any of Sections 2, 3 or 4 of this Agreement, or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

 

9. Term of Agreement. All agreements and obligations of the Company contained
herein shall commence as of the time the Indemnitee commenced to serve as a
director, officer, employee or agent of the Company (or commenced to serve at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue for so long as Indemnitee shall so serve or shall
be, or could become, subject to any possible Proceeding in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder.

 

10. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee will, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement thereof; but the omission to notify the Company
will not relieve it from any liability which it may have to Indemnitee otherwise
than under this Agreement. With respect to any such Proceeding as to which
Indemnitee notifies the Company of the commencement thereof:

 

(a) The Company will be entitled to participate therein at its own expense.

 

(b) Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election so to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
counsel in such Proceeding but the fees and Expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of Indemnitee unless (i) the employment of counsel by Indemnitee
has been authorized by the Company, or (ii) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such Proceeding, or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases the fees and Expenses of counsel shall be at
the expense of the Company. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above.

 

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding or claim affected without
its written consent. The Company shall not settle any Proceeding or claim in any
manner which would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.



17

 

 

11. Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director and/or officer of the
Company, and acknowledges that Indemnitee is relying upon this Agreement in
serving or continuing to serve in such capacity.

 

(b) In the event Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Company shall reimburse Indemnitee for all of Indemnitee's reasonable fees and
Expenses in bringing and pursuing such action.

 

12. Non-Exclusivity of Rights. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate, the By-laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.

 

13. Definitions.

 

For purposes of this Agreement:

 

(a) "Corporate Status" describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

 

(b) "Disinterested Director" means a director of the Company who is not and was
not at any time a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

(c) "Expenses" shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or Expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend or investigating a Proceeding.

 

(d) "Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee's rights under this Agreement.

 

(e) "Proceeding" includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.



18

 

 

14. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

 

15. Governing Law; Binding Effect; Amendment and Termination.

 

(a) THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEVADA, EXCLUDING ANY CONFLICT-OF- LAW RULE OR PRINCIPLE THAT
MIGHT REFER TO THE LAWS OF ANOTHER STATE OR COUNTRY.

 

(b) This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee, his heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns.

 

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing by the parties.

 

The parties have executed this Agreement as of the day and year first above
written.

 

Consorteum Holdings Inc.

 

By: /s/ Patrick Shuster

Director

 

/s/ Craig Fielding

Indemnitee

 



19

 

